Reed, J.
1. Practice on Appeal: amendment of judge’s certificate: time. The judgments in these causes were entered on the third day of October, 1885. On that day the trial judge signed a certificate to the effect that the trans- ° cript contained all the evidence introduced on * ^ie °^' causes) together with the objections of the parties to the introduction of evidence, the rulings of the court thereon, and the exceptions of the parties thereto. This certificate was subsequently amended by adding thereto a statement that the transcript contained, also, all the evidence offered by the parties on the trial. This additional statement was interlined in the original certificate by the judge on the twenty-sixth of May, 1886.
The certificate, as originally made, is insuificient, and the causes cannot be tried de novo in this court upon it. The requirement of the statute (Code, § 2742) is that all of the evidence offered on the trial shall be taken down in writing, and certified by the judge. See, also, Taylor v. Kier, 54 Iowa, 646 ; Clinton Lumber Co. v. Mitchell, 61 Id., 132. The amendment to the certificate was not made until after the expiration of the time allowed for taking the appeal. It cannot, therefore, be considered. (Code, § 2742, as amended by chapter 35, Acts of the Nineteenth General Assembly.)
1.--: certificate of judge to explain record. The fact of the interlineation of the additional statement in the certificate is shown by the original paper, which was submitted to us with the causes. But the date a^ which the interlineation was made was shown this court by a certificate of the trial judge, which was signed on the seventh of October, 1886,'and the *654point is made by appellants that it is not competent to contradict tbe recitals of tbe record by tbe certificate or affidavit of the judge. But, if the amendment was added to the certificate after the expiration of the time allowed for taking the appeal, it constitutes no part of the record in the case. When the time had expired within which the certificate was required to he made, the judge had no jurisdiction or power to amend or alter it; and we think it may be shown in this court, by evidence other than the record,'that the interlineation was made after the authority of the judge to sign a certificate had terminated. The case does not fall within the rule of Pearson v. Maxfield, 47 Iowa, 135, and Connor v. Long, 63 Id., 295.
We cannot, therefore, consider the cases on their merits. The judgment will be Affirmed.